Citation Nr: 9905154	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

In his August 1993 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  A September 1997 correspondence 
from the veteran's representative indicates that the veteran 
clarified his request and instead sought an RO hearing before 
a hearing officer.  See 38 C.F.R. § 20.704(e) (1998).  He was 
scheduled for an RO hearing in October 1997, but the record 
reflects that the veteran's representative requested that 
this hearing be canceled.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Service connection is in effect for major depression and 
dysthymia, currently evaluated as 30 percent disabling.  The 
veteran's nonservice-connected disabilities include 
emphysema, currently evaluated as 30 percent disabling; 
sciatica, degenerative arthritis at T11-T12, hypertension, 
and chronic hepatitis, all currently evaluated as 10 percent 
disabling; and a spermatocele, currently evaluated as 
noncompensably (zero percent) disabling.  

3.  The combined evaluation for the veteran's disabilities is 
70 percent.

4.  The veteran is 46 years old and completed one year of 
college; while he has reported collecting and selling scrap 
metal for grocery money, he has also indicated that he was 
last employed at a state park a year prior to his November 
1997 VA psychiatric examination.  He has other work 
experience as a farmer, carpenter, and laborer.

5.  The veteran is rendered unemployable by reason of his 
disabilities and occupational history.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have been met.  38 U.S.C.A. §§ 1155, 
1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a permanent and total disability 
rating for pension purposes is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.

I.  Applicable laws and regulations

A.  Laws and regulations pertaining to nonservice-connected 
pension benefits

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of 
Veterans Affairs has the authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by the VA.  The Secretary's authority 
to prescribe regulations providing for the determination of 
permanent and total disability may be based in whole or in 
part upon subjective criteria.  Talley v. Derwinski, 2 Vet. 
App. 282, 285 (1992).  Both objective and subjective 
standards are often set forth within the same statutory 
provision or regulation.  The basic law referable to pension 
benefits, for example, provides that a pension is payable to 
a veteran who served for 90 days or more during a period of 
war and who is permanently and totally disabled due to 
nonservice-connected disabilities which are not the result of 
his own willful misconduct.  38 U.S.C.A. § 1521 (West 1991).  

38 U.S.C.A. § 1502(a) (West 1991) defines permanence of a 
disability and indicates that permanent and total disability 
will be held to exist where the person is unemployable as a 
result of disability reasonably certain to continue 
throughout the life of the disabled person, or is suffering 
from any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain that 
such disability will continue throughout the life of the 
disabled person, or any disease or disorder determined by the 
Secretary to be of such a nature or extent as to justify a 
determination that persons suffering therefrom are 
permanently and totally disabled.  See also 38 C.F.R. 
§§ 3.340(b), 4.15 (1998).

In light of this definition of "permanence," there are 
three alternative bases upon which permanent and total 
disability for nonservice-connected pension purposes may be 
established.  The first basis is the establishment, by use of 
the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. 
§ 4.15 (1998).  In other words, each disability is rated 
under the appropriate diagnostic code and then combined to 
determine if the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.  The permanent 
loss of both hands, of both feet, or of one hand and one 
foot, or the sight of both eyes, or becoming permanently 
helpless or permanently bedridden, will be considered for 
permanent and total disability.  38 C.F.R. § 4.15 (1998).

The second objective basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration where the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (1998).  Full 
consideration must be given to unusual physical or mental 
effects in individual cases.  38 C.F.R. § 4.15 (1998).  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  If the 
veteran is considered permanently and totally disabled under 
these criteria, he or she is then awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17 (1998).  Marginal employment, generally 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person, shall generally not be considered substantially 
gainful.  38 C.F.R. § 4.16(a) (1998).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an 
extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(1998).

B.  Application of the Schedule for Rating Disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  In every 
instance where the schedule does not provide otherwise, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1998).




II.  Evaluation of disabilities

The veteran's nonservice-connected disabilities include 
sciatica, degenerative arthritis at T11-T12, emphysema, 
hypertension, and chronic hepatitis, all currently evaluated 
by the RO as 10 percent disabling; and a spermatocele, 
currently evaluated as noncompensably (zero percent) 
disabling.  Service connection is in effect for major 
depression and dysthymia, currently evaluated as 30 percent 
disabling.  The RO has assigned a combined evaluation of 60 
percent for the veteran's disabilities, including his 
service-connected major depression and dysthymia.

A.  Sciatica

VA treatment records from 1993 reflect the veteran's 
complaints of right leg pain, radiation, and weakness.  The 
veteran's right straight leg raising test was noted to be 
positive during his March 1993 VA general medical 
examination, and the examiner indicated that this was 
consistent with sciatica.  During his January 1996 VA spine 
and diseases and injuries of the spinal cord examinations, 
the veteran reported that his right-sided radicular pain had 
improved and bothered him only occasionally.  The veteran's 
November 1997 VA cardiovascular examination report indicates 
that he had decreased sensation of the lateral aspect of the 
left thigh, but the examiner noted that this condition was 
not progressive and did not lead to disability because it 
caused only sensory disturbance.  Also, straight leg raising 
testing was negative.

The RO has evaluated the veteran's sciatica at the 10 percent 
rate under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  
Under this section, a 10 percent evaluation is warranted for 
mild intervertebral disc syndrome, while a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome, with recurring attacks.  

In this case, the veteran's medical records indicate right 
leg pain, weakness, and radiation, as well as decreased 
sensation of the lateral aspect of the left thigh.  However, 
recent VA examinations reflect that the veteran reported 
improvement in his right leg symptomatology, and the evidence 
of record does not suggest that the veteran's sciatica is 
productive of symptomatology that is more than mild in 
degree.  There is also no evidence showing that this 
disability is productive of such painful motion or functional 
loss due to pain as would warrant a higher evaluation under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998).  See 
VAOPGCPREC 36-97 (December 12, 1997).  Therefore, the Board 
finds no basis for an evaluation in excess of 10 percent for 
sciatica.

B.  Degenerative arthritis at T11-T12

A January 1996 VA spine examination revealed forward flexion 
to 90 degrees, lateral bending to 15 degrees bilaterally, 
rotation to 15 degrees bilaterally, and extension to 15 
degrees, with pain.  The assessment was symptoms consistent 
with mechanical back pain, and X-rays from January 1996 
revealed minimal spondylosis at T11-T12.  However, the report 
of the veteran's January 1996 diseases and injuries of the 
spine examination indicates full range of motion of the 
spine.  The report of the veteran's November 1997 VA 
cardiovascular examination indicates that mild tenderness of 
the paraspinal muscles in the lumbosacral spine was noted, 
but full flexion and extension of the spine were also noted.  
X-rays from April 1998 revealed degenerative changes at T10-
T11, with anterior osteophytes at T8 and T9.

The RO has assigned a 10 percent evaluation for the veteran's 
degenerative arthritis at T11-T12 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted in cases with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation is warranted in cases with x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating episodes.  
These ratings will not be combined with ratings based on 
limitation of motion.  Id.

The Board has considered all pertinent diagnostic criteria in 
determining the appropriate evaluation for the veteran's 
thoracic spine disability.  In this case, the veteran's 
thoracic spine disability is manifested by pain; however, 
while the veteran's January 1996 VA examination revealed some 
limitation of motion of the spine, his November 1997 VA 
examination revealed full extension and forward flexion.  The 
Board would point out that Diagnostic Code 5291 does not 
allow for an evaluation in excess of 10 percent for 
limitation of motion of the dorsal spine.  The Board also 
find no evidence of complete bony fixation (ankylosis) of the 
spine at a favorable angle (the criteria for a 60 percent 
evaluation under Diagnostic Code 5286), or favorable 
ankylosis of the dorsal spine (the criteria for a 20 percent 
evaluation under Diagnostic Code 5288).  Additionally, the 
Board finds that the veteran's thoracic spine disability is 
not productive of such painful motion or functional loss due 
to pain as would warrant a higher evaluation under the 
applicable diagnostic criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(1998); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1998).  In 
short, there is no basis for an evaluation in excess of 10 
percent for degenerative arthritis at T11-T12.

C.  Emphysema

The veteran's April 1998 VA respiratory disorders examination 
revealed no clubbing, cyanosis, or evidence of cor pulmonale 
or acute infections.  An examination of the chest revealed 
good expansion, normal fremitus, and normal resonance.  A few 
scattered noises were present over the posterior lower 
posterior bases bilaterally.  Chest x-rays revealed that the 
lungs were clear.  Pulmonary function testing revealed forced 
expiratory volume in one second (FEV-1) of 92 percent of 
predicted value, the ratio of FEV-1 to forced vital capacity 
(FEV-1/FVC) of 82 percent, and diffusion capacity by the 
single breath method of 63 percent of predicted value.  The 
examiner noted minimal airflow limitation, significant air 
trapping, and a reduced diffusing capacity compatible with 
some emphysema.  

The Board notes that, by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders, as 
set forth in 38 C.F.R. §§ 4.96-4.97.  See 61 Fed. Reg. 46720-
46731 (1996).  Where the laws or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under 38 C.F.R. § 4.97, Diagnostic Code 6603 (1996), a 10 
percent evaluation was warranted for mild pulmonary 
emphysema, with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion.  A 30 percent evaluation was warranted for moderate 
pulmonary emphysema, with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on a level surface, and pulmonary function testing consistent 
with findings of moderate emphysema.  A 60 percent evaluation 
was warranted for severe pulmonary emphysema, with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping, and with ventilatory 
impairment of a severe degree confirmed by pulmonary function 
tests with marked impairment of health.

Under the new criteria of 38 C.F.R. § 4.97, Diagnostic Code 
6603 (1998), a 10 percent evaluation is warranted for FEV-1 
of 71 to 80 percent of predicted value, FEV-1/FVC of 71 to 80 
percent, or diffusion capacity of the lung for carbon 
monoxide (DLCO) by the single breath (SB) method of 66 to 80 
percent of predicted value. A 30 percent evaluation is 
warranted for FEV-1 of 56 to 70 percent of predicted value, 
FEV-1/FVC of 56 to 70 percent, or DLCO(SB) of 56 to 65 
percent of predicted value.  A 60 percent evaluation is 
warranted for FEV-1 of 40 to 55 percent of predicted value, 
FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent 
of predicted value, or a maximum oxygen consumption of 15 to 
20 ml/mk/min (with cardiorespiratory limit).

In this case, the Board observes that the veteran's April 
1998 VA pulmonary function testing revealed FEV-1 of 92 
percent of predicted value, FEV-1/FVC of 82 percent, and 
diffusion capacity by the single breath method of 63 percent 
of predicted value.  The diffusion capacity finding meets the 
criteria for a 30 percent evaluation under the revised 
version of Diagnostic Code 6603.  The Board notes, however, 
that there is no evidence of severe pulmonary emphysema, with 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping, and with 
ventilatory impairment of a severe degree confirmed by 
pulmonary function tests with marked impairment of health 
(the criteria for a 60 percent evaluation under the prior 
version of Diagnostic Code 6603); or FEV-1 of 40 to 55 
percent of predicted value, FEV-1/FVC of 40 to 55 percent, 
DLCO (SB) of 40 to 55 percent of predicted value, or a 
maximum oxygen consumption of 15 to 20 ml/mk/min (with 
cardiorespiratory limit) (the criteria for a 60 percent 
evaluation under the revised version of Diagnostic Code 
6603).  Rather, a 30 percent evaluation, and no more, is 
warranted under the revised version of Diagnostic Code 6603.

D.  Hypertension

The veteran's VA treatment records reflect blood pressure 
readings of 134/90 in February 1993, 120/90 in May 1993, 
158/88 in August 1993, 134/88 in March 1995, 137/97 in April 
1995, 160/104 and 166/102 in November 1995, and 124/90 in 
January 1996.  His November 1997 VA brain and spinal cord 
examination report contains a diagnosis of hypertension.

The RO has evaluated the veteran's hypertension at the 10 
percent rate under 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1998).  Under this section, a 10 percent evaluation is 
warranted for diastolic pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more; this evaluation 
is also warranted for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted for diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  See 
also 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997) (ratings 
for hypertension based solely on diastolic pressure 
findings); Karnas v. Derwinski, 1 Vet. App. at 312-13.

In this case, the veteran's VA treatment records do not show 
diastolic pressure above 104 or systolic pressure above 166.  
As such, there is no basis for an evaluation in excess of 10 
percent for hypertension under Diagnostic Code 7101.

E.  Chronic hepatitis

The veteran's November 1997 VA brain and spinal cord 
examination report indicates that he had in the past symptoms 
of hepatitis C, including fever, night sweats, and weight 
loss.  Diagnostic and clinical tests in regard to the 
hepatitis revealed quantitative hepatitis C, viral 
ribonucleic acid at a level of 5.82 (meaning 5.82 million INA 
equivalence per milliliter seen in the blood with a normal of 
less than 0.2 million).  This was noted to be indicative of 
actively replicating hepatitis C viruses.  The veteran also 
had elevated gamma-glutamyl and glutamic-oxaloacetic 
transaminase liver function tests and slightly elevated 
lactic dehydrogenase and creatine phosphokinase levels.  An 
ultrasound of the liver revealed findings consistent with 
hepatocell disease.  The diagnosis was chronic hepatitis C.

The RO has assigned a 10 percent evaluation for the veteran's 
hepatitis C under 38 C.F.R. § 4.114, Diagnostic Code 7345 
(1998).  Under this section, a 10 percent evaluation is 
warranted for demonstrable liver damage, with mild 
gastrointestinal disturbance.  A 30 percent evaluation is 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  

In this case, there is evidence that the veteran suffers from 
demonstrable liver damage; ultrasound findings were noted to 
be consistent with hepatocell disease.  However, there is no 
evidence of gastrointestinal disturbance which is more than 
mild in degree; rather, the veteran's symptoms in the past 
have reportedly included fever, night sweats, and weight 
loss.  Additionally, there is no indication from the record 
that the veteran's hepatitis C necessitates dietary 
restriction or similar therapeutic measures.  Therefore, the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 7345 have not been met.


F.  Spermatocele

VA treatment records from 1993 reflect the veteran's 
complaints of urinary incontinence.  During his March 1993 VA 
general medical examination, the veteran complained of 
irregular urine and bed wetting, and the pertinent diagnosis 
was mild benign prostatic hypertrophy.

An April 1995 VA ultrasound of the scrotum revealed no 
evidence of a testicular mass or torsion, but multiple left 
epididymal fluid collections consistent with spermatoceles or 
cysts were noted.

The veteran's January 1996 VA cystitis, bladder, and prostate 
examination revealed that both of the veteran's testicles 
were descended within the scrotum.  The right testicle was of 
normal size and consistency, and there was no appreciable 
mass or lesions on palpation.  There was a solitary vas on 
the right side.  On the left side, the left testicle was also 
of normal size and consistency, and there was no palpable 
mass or lesions within the testicle itself.  However, there 
appeared to be a two to three centimeter soft cystic lesion 
at the upper pole of the testicle contiguous with the 
epididymis; this was moderately tender to palpation.  The 
veteran did have a solitary vas on the left side as well, but 
no other scrotal or testicular abnormalities were noted upon 
examination.  The diagnosis was benign spermatocele versus 
benign epididymal cyst.

During his October 1997 VA general medical examination, the 
veteran reported past urinary problems but noted that he no 
longer had problems with urinating.  The examination revealed 
a normal phallus and normal urethral meatus without any 
urethral discharge.  His right testicle was of normal size 
and configuration, and there was no mass.  There was a cyst 
at the head at the epididymis consistent with a spermatocele; 
this measured about two by three centimeters and was 
nontender to palpation.  The remainder of the examination was 
within normal limits.  The rectal examination showed a 
nontender prostate that showed no nodules or masses.  The 
diagnosis was an asymptomatic spermatocele on the left 
epididymis.

The RO has assigned a noncompensable (zero percent) 
evaluation for the veteran's spermatocele under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7529 (1998).  Under this section, 
an evaluation is for assignment as voiding dysfunction or 
renal dysfunction, whichever is prominent.  Under 38 C.F.R. 
§ 4.115a (1998), a 20 percent evaluation is warranted for 
voiding dysfunction with the requirement of the wearing of 
absorbent materials which must be changed less than two times 
per day.  A noncompensable evaluation is warranted for renal 
dysfunction with albumin and casts with a history of acute 
nephritis, or hypertension noncompensable under Diagnostic 
Code 7101.  A 30 percent evaluation for renal dysfunction is 
warranted for albumin constant or recurring with hyaline and 
granular casts or red blood cells, or transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.

However, the veteran's spermatocele has not been shown to be 
productive of any further symptoms of renal dysfunction, and 
there is no evidence indicating that the veteran's 
spermatocele is productive of voiding dysfunction which 
requires the wearing of absorbent materials which must be 
changed less than two times per day.  As such, the Board 
finds no basis for a compensable evaluation for the veteran's 
spermatocele.

G.  Major depression and dysthymia

With regard to the veteran's service-connected major 
depression and dysthymia, the Board observes that the veteran 
has not appealed the RO's April 1998 denial of entitlement to 
an evaluation in excess of 30 percent for this disorder to 
date, and the 30 percent rating is, therefore, not at issue 
in this case.  However, the Board has considered findings 
from recent VA psychiatric examinations in determining 
whether the veteran is entitled to a permanent and total 
disability rating for pension purposes in light of the 
applicable diagnostic code.  See 38 C.F.R. § 4.132 (1996) and 
38 C.F.R. § 4.130 (1998).  The Board observes that the 
veteran's January 1996 and November 1997 VA psychiatric 
examination reports indicate a Global Assessment of 
Functioning (GAF) score of 45, which, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, reflects serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The November 1997 VA examination report 
indicates that the veteran reported collecting and selling 
scrap metal on his own for "money for groceries."  However, 
the examiner who conducted this examination noted that the 
veteran had "little ability to maintain or foster 
relationships with other people as well as little ability 
consequently to maintain or pursue gainful employment." 

III.  Analysis

In this case, the Board has confirmed all of the ratings 
assigned by the RO for the veteran's disabilities except for 
the rating for emphysema, which has been increased to 30 
percent.  As such, the combined rating in effect for the 
veteran's disabilities is now 70 percent.  See 38 C.F.R. 
§ 4.25 (1998).  This rating represents the average wage-
earning impairment caused by the veteran's disabilities.

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran has a lifetime 
impairment sufficient to render it impossible for an average 
person to follow a substantially gainful occupation.  38 
U.S.C.A. § 1502 (West 1991); 38 C.F.R. § 4.15 (1998).  In 
this case, the veteran's disabilities have not been shown to 
result in permanent and total disability under the provisions 
of 38 C.F.R. § 4.15 (1998), as the combined evaluation for 
his individual disabilities falls short of a combined 100 
percent schedular evaluation for pension purposes. 

Moreover, the veteran does not qualify for a permanent and 
total disability rating for pension purposes as a result of a 
lifetime impairment which precludes him from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§§ 1502, 1521(a) (West 1991); 38 C.F.R. §§ 4.16, 4.17 (1998).  
In this case, there is no single disability ratable at 60 
percent or more, and there is no combination of two or more 
disabilities with at least one disability ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  While the 
veteran's combined disability evaluation is 70 percent, he 
has no disability with an assigned evaluation in excess of 30 
percent.

However, the Board has also considered whether the veteran is 
eligible for pension benefits based upon subjective criteria, 
including consideration of his age, education and 
occupational history, and any unusual physical or mental 
effects.  See 38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1998).  In 
this regard, the Board observes that the veteran is 46 years 
old, and he noted in his December 1992 application that he 
had completed one year of college.  Also, in his December 
1992 application, he indicated that he had last worked in 
August 1992 and had worked as a laborer and as a self-
employed farmer and carpenter.  During his November 1997 VA 
psychiatric examination, the veteran indicated that he was 
last employed at a state park a year prior to his 
examination.  

The Board also notes that the veteran reported collecting and 
selling scrap metal on his own for grocery money during his 
November 1997 VA psychiatric examination.  However, the Board 
finds that there is a question as to whether the veteran's 
selling of scrap metal constitutes "substantially gainful 
employment."  While the veteran did not indicate his exact 
earnings from the sale of scrap metal in the past year, the 
Board observes that, as the veteran noted that he earned only 
"money for groceries" from the sale of scrap metal, this 
activity appears to constitute "marginal employment," as 
defined under 38 C.F.R. § 4.16(a) (1998).  As such, the Board 
finds that the record does not reflect that the veteran is 
substantially and gainfully employed at present.

Moreover, in considering whether the veteran has any 
"unusual" physical or mental effects that would render him 
eligible for nonservice-connected pension benefits, the Board 
has noted that the veteran has been assigned a GAF score of 
45 by two VA examiners, and the examiner who conducted the 
veteran's November 1997 VA psychiatric examination commented 
that the veteran had "little ability" to maintain or pursue 
gainful employment.  This evidence raises a question as to 
whether the veteran's disabilities, notably his service-
connected major depression and dysthymia when considered with 
the combination of nonservice-connected physical disabilities 
and in light of the veteran's employment history, prevent him 
from obtaining and maintaining employment.  Accordingly, and 
resolving all reasonable doubt in favor of the veteran, it is 
the conclusion of the Board that the veteran's disabilities, 
in fact, render him unemployable in view of the criteria of 
38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (1998).  Therefore, 
entitlement to a permanent and total disability rating for 
pension purposes is warranted in this case.


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


- 16 -


